DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 15 objected to because of the following informality:  in line 2 – each – should be inserted between “are” and “a” (as “adhesive” is singular and “structures” is plural) .  Appropriate correction is required.




Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a plurality of second bonding electrodes " in line 5.  There is insufficient antecedent basis for this limitation in the claim.  There is no plurality of first bonding electrodes in the claim.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Richard Trubey US 8,808,519 B2 (hereafter “Trubey”).


Addressing claim 1, Trubey discloses an electrochemical detection chip (see Figure 2 and the abstract noting especially


    PNG
    media_image1.png
    161
    433
    media_image1.png
    Greyscale

), comprising: 
a first substrate (24; col. 2:12-14) and a second substrate (26; col. 2:12-14) that are opposite to each other (Figure 1); 
a plurality of driving electrodes (28; col. 2:14-15) arranged on a side of the first substrate facing toward the second substrate (Figure 1), the plurality of driving electrode being arranged independently (Figure 1 and col. 4:39-44); 
first detection electrodes and second detection electrodes (the working electrodes of any two electrochemical biosensors 34.  See Figure 2 and col. 3:19-25) respectively arranged at a plurality of positions on a side of the second substrate facing toward the first substrate that are directly opposite at least a part of the plurality of driving electrodes (this limitation may be inferred from Figure 1 and col. 5:39-41, 34 comprise a detection electrode (working electrode)), wherein the first detection electrodes and the second detection electrodes are spaced apart from each other (this limitation may be inferred from 
Figure 1, which shows the electrochemical biosensor 34 spaced from each.  Since the electrochemical biosensor 34 in which each detection electrode is located is spaced from the other electrochemical biosensors 34, the detection electrodes are then also spaced from each other).


Addressing claim 12, the additional limitation of this claim is implied by Figures 1 and 2 along with the following

    PNG
    media_image2.png
    101
    392
    media_image2.png
    Greyscale

See col. 4:39-44.


Addressing claim 16, for the additional limitation of this claim note gasket 50 in Figure 1.  See also col. 4:32-38.


Addressing claim 17, for the additional limitation of this claim see col. 5:12-55 noting especially the following

    PNG
    media_image3.png
    870
    439
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Trubey.

Addressing claim 2, Trubey discloses an electrochemical detection chip (see Figure 2 and the Abstract noting especially


    PNG
    media_image1.png
    161
    433
    media_image1.png
    Greyscale

), comprising: 
a first substrate (24; col. 2:12-14) and a second substrate (26; col. 2:12-14) that are opposite to each other (Figure 1); 
a plurality of driving electrodes (28; col. 2:14-15) arranged on a side of the first substrate facing toward the second substrate (Figure 1), the plurality of driving electrode being arranged independently (Figure 1 and col. 4:39-44); 
first detection electrodes and second detection electrodes (the working electrodes of any two electrochemical biosensors 34.  See Figure 2 and col. 3:19-25) respectively arranged at a plurality of positions on a side of the second substrate facing toward the first substrate that are directly opposite at least a part of the plurality of 34 comprise a detection electrode (working electrode)), wherein the first detection electrodes and the second detection electrodes are spaced apart from each other (this limitation may be inferred from 
Figure 1, which shows the electrochemical biosensor 34 spaced from each.  Since the electrochemical biosensor 34 in which each detection electrode is located is spaced from the other electrochemical biosensors 34, the detection electrodes are then also spaced from each other).
	Trubey further discloses that “the plurality of driving electrodes include a plurality of first driving electrodes and a plurality of second driving electrodes; each first driving electrode is configured to be directly opposite a corresponding first detection electrode and a corresponding second detection electrode; positions of the second substrate that are directly opposite the plurality of second driving electrodes are not provided with a first detection electrode and a second detection electrode; wherein the plurality of second driving electrodes are arranged in at least one row along a row direction, and the plurality of first driving electrodes are arranged in at least one row along the row direction; . . . .” (for these limitations consider annotated Figure 2 below

    PNG
    media_image4.png
    389
    591
    media_image4.png
    Greyscale

Recall

    PNG
    media_image5.png
    92
    393
    media_image5.png
    Greyscale

		(col. 5:39-41) and

    PNG
    media_image6.png
    122
    381
    media_image6.png
    Greyscale

	(col. 3:19-25).).
However, Trubey does not further disclose that “at least one row of first driving electrodes is correspondingly disposed on at least one side of each row of second driving electrodes along a column direction, and first driving electrodes in each row of 
However, barring evidence to the contrary, such as unexpected results, to have at least one row of first driving electrodes be correspondingly disposed as claimed would just be mere rearrangement of parts with no material effect of the operation of the biosensors as they are electrically independent from each other (col. 4:39-44).  Moreover, Trubey states, 
		
    PNG
    media_image7.png
    114
    360
    media_image7.png
    Greyscale

		
    PNG
    media_image8.png
    53
    366
    media_image8.png
    Greyscale

As such, this limitation regarding at least one row of first driving electrodes is prima facie obvious as mere rearrangement of parts.  See MPEP 2144.02 VI.C.



Claims 3, 4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trubey as applied to claim 2 above, and further in view of Sturmer et al. 
US 9,188,615 B2 (hereafter ‘Sturmer”).

54.  See Figure 2 and col. 5:19-26.
Sturmer discloses a detection device comprising drive electrodes for electrowetting manipulation of sample drops.  See Figure 1 and col. 1:16-21. The device further comprises a liquid storage electrode (122). See Figure 1 and col. 16:6-8.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a liquid storage electrode as taught by Sturmer in the electrochemical detection chip of Trubey because Sturmer discloses

    PNG
    media_image9.png
    69
    397
    media_image9.png
    Greyscale

See col. 16:46-49.  See also col. 17:11-16.
One of ordinary skill in the art would recognize that by allowing storage of such a large volume of sample initially inside the electrochemical detection chip along with the capability to automatically dispense small sample portions as desired (droplet sized) would be a great convenience, especially for the device of Trubey, which has an array of electrochemical detectors, so likely requiring several or many sample droplets for independent measurements.  



	Addressing claim 4, for the additional limitation of this claim note in Sturmer Figure 1, which although not to scale clearly indicates that the liquid storage electrode (122) is to be much greater in area than the driving electrodes (124).  Also, note again
			
    PNG
    media_image9.png
    69
    397
    media_image9.png
    Greyscale

			See col. 16:46-49.  

Addressing claim 6, for the additional limitation of this claim first note hydrophobic layer 44 in Figure 1 of Trubey.  As for “at least one liquid storage electrode facing away from the first substrate, wherein the first hydrophobic layer covers the plurality of driving electrodes and the at least one liquid storage electrode…” since one of ordinary skill in the art would locate the storage electrode coplanar with the plurality of driving electrodes in Trubey Figure 1, following Sturmer Figure 1, the at least one then also be covered by the first hydrophobic layer and would be facing the micro-channel 22, that is facing away from the first substrate (

    PNG
    media_image10.png
    391
    842
    media_image10.png
    Greyscale

).

Addressing claim 9, for the additional limitations of this claim note in Trubey second hydrophobic layer 46 and first hydrophobic layer 44 in Figure 1.

	Addressing claim 10, for the claimed note sample drip port 54 in Trubey Figure 2 and col. 4:50-53.  When a storage electrode as taught by Sturmer is located in the electrochemical detection device of Trubey the sample drip port would then be located over it as the storage electrode is for storing a large sample volume. In this regard also note sample drip ports 128 and 130 over storage electrode 122 in Figure 1 of Sturmer.  See also Sturmer col. 16:59-63. 





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trubey in view of Sturmer as applied to claim 3 above, and further in view of Chuanyong Wu US 2019/0329259 A1 (hereafter “Wu”).

Addressing claim 5, Trubey as modified by Sturmer does not disclose “a first signal wiring layer disposed on the first substrate, and a first dielectric layer disposed between the first signal wiring layer and the plurality of driving electrodes, wherein the first signal wiring layer includes a plurality of wires, and the plurality of wires are electrically connected with the plurality of driving electrodes through via holes formed in the first dielectric layer.”  On the other hand, Trubey as modified by Sturmer does not teach away from such a first signal wiring layer as Trubey is silent as to details about the wiring configuration for the driving electrodes in the electrochemical detection device.  
Wu discloses a detection device comprising drive electrodes for electrowetting manipulation of sample drops.  This device has the same basic structure as that of Trubey in that it comprises two substantially planar substrates, at least one of which comprises an array of driving electrodes, the two substrates facing each other and spaced apart.  See the Abstract, paragraph [0002], and Figure 1A.  The device of Wu further comprises a first signal wiring layer disposed on a first substrate (Figure 1B), and a first dielectric layer (105) disposed between the first signal wiring layer and the plurality of driving electrodes (104) (Figure 1A), wherein the first signal wiring layer includes a plurality of wires, and the plurality of wires are electrically connected with the 
 	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a first single wiring layer as taught by Wu in the electrochemical detection device of Trubey as modified by Sturmer because as already noted Trubey does not specify the wiring configuration for the driving electrodes, so the use of the wiring configuration of Wu would at the least just be substitution of one known wiring configuration in the detection art involving digital microfluidics (electrowetting).  Moreover, as disclosed by Wu
		
    PNG
    media_image11.png
    172
    431
    media_image11.png
    Greyscale


		
    PNG
    media_image12.png
    120
    421
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    198
    428
    media_image13.png
    Greyscale

	

Addressing claim 7, for the additional limitations of this claim note that Trubey discloses that each driving electrode, whether a “first driving electrode” or a “second driving electrode” has its own signal wire.  See Trubey Figure 1. Wu also discloses a separate signal wire for each driving electrode.  See Wu Figures 1A and E. When one or more liquid storage electrodes are also located in the electrochemical device of Trubey as discussed in the rejection of claim 3 above, they will each similarly have their own signal line.    


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Trubey in view of Wheeler et al. US 2017/0315090 A1 (hereafter ‘Wheeler”).


Addressing claim 11, Trubey discloses an electrochemical detection chip (see Figure 2 and the abstract noting especially


    PNG
    media_image1.png
    161
    433
    media_image1.png
    Greyscale

), comprising: 
a first substrate (24; col. 2:12-14) and a second substrate (26; col. 2:12-14) that are opposite to each other (Figure 1); 
a plurality of driving electrodes (28; col. 2:14-15) arranged on a side of the first substrate facing toward the second substrate (Figure 1), the plurality of driving electrode being arranged independently (Figure 1 and col. 4:39-44); 
first detection electrodes and second detection electrodes (the working electrodes of any two electrochemical biosensors 34.  See Figure 2 and col. 3:19-25) respectively arranged at a plurality of positions on a side of the second substrate facing toward the first substrate that are directly opposite at least a part of the plurality of driving electrodes (this limitation may be inferred from Figure 1 and col. 5:39-41, recalling that each electrochemical biosensor 34 comprise a detection electrode (working electrode)), wherein the first detection electrodes and the second detection electrodes are spaced apart from each other (this limitation may be inferred from 
Figure 1, which shows the electrochemical biosensor 34 spaced from each.  Since the electrochemical biosensor 34 in which each detection electrode is located is spaced from the other electrochemical biosensors 34, the detection electrodes are then also spaced from each other).
	Trubey, though, is silent as to the patterns of the detection electrodes. 
prima facie obvious as a mere change in shape of the detection electrodes (see MPEP 2144.04 IV.B.)    



Allowable Subject Matter

Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14 and 15 would be allowable if rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




The following is a statement of reasons for the indication of allowable subject matter:  

a) the First Office Action issued in corresponding Chinese Patent Application No. 201810001886.X rejects claim 1 over Document 1 (CN 107110816A).   Wheeler, which was applied in the rejection of claim 11, is an English language equivalent to Document 1.   


b) in claim 8 the combination of limitations requires “a plurality of first bonding electrodes disposed on the first substrate, wherein the plurality of first bonding electrodes are configured to bond a circuit board, each first signal wire, each second signal wire and each third signal wire are coupled to corresponding first bonding electrodes respectively.[italicizing by the Examiner]”
	In contrast, in the electrochemical detection device of Trubey as modified by Sturmer and Wu while there would be a plurality of first bonding electrodes (102; Wu Figures 1A and 1B), they would not be configured to bond a circuit board as Wu teaches away from using circuit boards:


    PNG
    media_image14.png
    695
    386
    media_image14.png
    Greyscale


 


c) in claim 13 the combination of limitations requires 
the at least one fourth signal wire is configured to be electrically connected to at least one row of first detection electrodes respectively; the plurality of fifth signal wires are configured to be electrically connected to the second detection electrodes respectively.[italicizing by the Examiner]”
Trubey does not disclose such a fourth signal wire nor does it seem particularly desirable as the electrochemical biosensors in Trubey are to be independent (col. 3:19-25 and col. 5:62 – col. 6:5).

d) claim 14 depends from allowable claim 13.

e) claim 15 depends from allowable claim 14.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	March 19, 2021